865 F.2d 1259Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ray E. OWENS, Plaintiff-Appellant,v.W.D. BLANKENSHIP;  T.R. Williams;  R.A. Young, Defendants-Appellees.
No. 88-7757.
United States Court of Appeals, Fourth Circuit.
Submitted:  Nov. 22, 1988.Decided:  Jan. 4, 1989.

Ray E. Owens, appellant pro se.
Alan Katz (Office of the Attorney General of Virginia), for appellees.
Before K.K. HALL and WILKINSON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Ray E. Owens seeks to appeal the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*   Owens v. Blankenship, C/A No. 87-505-R (W.D.Va. Aug. 25, 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 In his informal brief, Owens asserts that counsel should have been appointed by the district court and that the district court erred by granting summary judgment before giving him an opportunity to present his contentions.  These assertions are without merit.  Appointment of counsel in Sec. 1983 cases is discretionary and is only necessary when exceptional circumstances are present.   Whisenant v. Yuam, 739 F.2d 160, 163 (4th Cir.1984).  Such circumstances are not present here.  Additionally, the district court properly gave Owens sufficient notice and an opportunity to respond to the motion for summary judgment.   See Roseboro v. Garrison, 528 F.2d 309 (4th Cir.1978)